                                           Case 1:21-cv-01171-BAM Document 9 Filed 08/02/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8
                                         ROBERT MCINNIS,
                                   9                                                           Case No. 21-cv-04362-KAW (PR)
                                                         Plaintiff,
                                  10
                                                  v.                                           ORDER OF TRANSFER
                                  11
                                         CALIFORNIA STATE PRISON,
                                  12     CORCORAN CORRECTIONAL
Northern District of California
 United States District Court




                                         OFFICERS,
                                  13
                                                         Defendants.
                                  14

                                  15
                                               Plaintiff Robert McInnis, a state prisoner incarcerated at the California State Prison,
                                  16
                                       Corcoran, California (“CSP-COR”), has filed a civil rights action under 42 U.S.C. § 1983
                                  17
                                       asserting that he was assaulted by Correctional Officers at CSP-COR.
                                  18
                                               When jurisdiction is not founded solely on diversity, venue is proper in the district in
                                  19
                                       which (1) any defendant resides, if all of the defendants reside in the same State, (2) the district in
                                  20   which a substantial part of the events or omissions giving rise to the claim occurred, or a
                                  21   substantial part of property that is the subject of the action is situated, or (3) a judicial district in
                                  22   which any defendant may be found, if there is no district in which the action may otherwise be
                                  23   brought. See 28 U.S.C. § 1391(b).
                                  24           The acts complained of in this complaint occurred at CSP-COR, which is located in the
                                  25   Eastern District of California. Venue, therefore, properly lies in the Eastern District and not in this
                                  26   one. See 28 U.S.C. § 1391(b).

                                  27           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  28   TRANSFERRED to the United States District Court for the Eastern District of California. The
                                           Case 1:21-cv-01171-BAM Document 9 Filed 08/02/21 Page 2 of 2



                                   1   Clerk of the Court shall terminate all motions and transfer the case.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 2, 2021

                                   5                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
